DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 7-15, 17, and 19 are pending in this application.  Claims 3, 4, 6, 16, and 18 have been cancelled.  Claims 1, 2, 5, 7-15, 17, and 19 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al (US 2011/0293800) in view of Fu et al (US 2018/0177215) and Destaillats et al (US 2006/0073256) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.

The claims differ as to the specific shear conditions and the presences of calcium carbonate.
Fu et al disclose a process for preparing a creamer comprising mixing under high shear conditions (see entire document, especially claim 11).  The use of high shear is conventional.
Destaillats et al disclose the conventional use of calcium carbonate in the production of creamers (see entire document, especially paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the claimed shear conditions because the use of high shear in the mixing of creamer ingredients is conventional and expected in the art.  The limitations as to shear are obvious to that of Sher et al as the same final product is obtained.  It is not seen that the shear of the claimed invention differs from that of the prior art as the same final product is obtained.
It is noted that the use of a hydrocolloid is conventional.  The use or lack of use is dictated by the final desired product and personal preference.
All of the claim limitations have been considered.  

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that hindsight reasoning is used and that the claimed invention excludes hydrocolloids. 

It is again noted that the use of a hydrocolloid is conventional.  The use or lack of use is dictated by the final desired product and personal preference.  It is further noted that Applicant teaches both the presence and the absence of a hydrocolloid and does not attach criticality to the absence of a hydrocolloid.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to creamers.
The declaration under 37 CFR 1.132 filed September 27, 2021 is insufficient to overcome the rejection of claims 1, 2, 5, 7-15, 17, and 19 based upon 35 U.S.C. 103  as set forth in the last Office action for the following reasons.
1) The declaration is based on opinion wherein the opinion is on the ultimate legal conclusion.
2) No unexpected results are provided.
3)  Applicant teaches both the presence and the absence of a hydrocolloid and does not attach criticality to the absence of a hydrocolloid.

In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 5, 2021